At the last term, the libellant took out an order for public notice, in a newspaper. Upon exhibiting the evidence, that the order had been executed, the Court observed that this newspaper notice can oe resorted to only when it appears by the libel, that the oartv to *137be notified is out of the state. If the party is within the state, the statute is express that no cause of alimony or divorce shall be brought before the Court, unless the party complaining shall file his or her libel in the cleric’s oifice, and shall cause the other party to be served with an attested copy of the same and with a summons, &c., fourteen days before the sitting of the Court.
Whiting, for the libellant,
said he had evidence to show that the respondent in this case had a copy of the libel and notice of its pending more than fourteen days before the sitting of the Court The Court admitted the evidence, and sustained the libel.